WALKER, Circuit Judge.
This is an appeal from a decree canceling a patent issued to the appellant Taylor under the Timber and Stone Act, and annulling a deed made by him to the land described in the patent. In making his application for the purchase of the land, *939Taylor made the verified written statement, required of the applicant by the statute mentioned (U. S. Comp. Stat. 1913, § 4672), containing, with the other averments required, the averments:
“That he does not apply to purchase the same on speculation, but in good laith to appropriate to his own exclusive use and benefit; and that he has not, directly or indirectly, made any agreement or contract, In any way or manner, with any person or persons whatsoever, by which the title he might acquire from the government of the United States should inure, in whole or in part, to the benefit of any person except himself.”
The same section of the statute provides that:
“If any person taking such oath shall swear falsely in the premises, he shall be subject to all the pains and penalties of perjury, and shall forfeit the money which lie may have paid for said lands, and all right and title to the same; and any grant or conveyance which he may have made, except in the hands of bona fide purchasers, shall bo null and void.”
The falsity of each of the above-quoted statements was charged. There was evidence, direct and circumstantial, tending to prove the falsity of each of those statements; but, as the evidence of the falsity of the last-quoted statement is less convincing and satisfactory than that showing the falsity of the first-quoted statement, we prefer to rest our conclusion on the latter evidence.
[1] The language of the statute negatives the conclusion that it confers the right to buy the kind of public land it specifics upon one who, when he makes his application, has the purpose of acquiring the land on speculation, and with no intention of appropriating it to his own exclusive use and benefit. The government has the right to grant or withhold the privilege of purchasing the described kind of public land, according as the intending purchaser does or does not have, at the time lie makes his application, the intention of appropriating the land applied for to his own exclusive use. The statute shows an unequivocal exercise of this right.
[2] The distinction between a purchase on speculation and a purchase for the purchaser’s own exclusive use and benefit is not an obscure or unfamiliar one. The circumstances of a given purchase may be such that it may not with confidence be assigned to either of these two categories. But we are not of opinion that it is fairly open to question that a purchase of such land as the statute mentions, which is made with no intention on the part of the purchaser of himself using the land or anything on it, or of holding it any' longer than may be required for the realization of an expected or hoped-for profit on a resale of it, is a purchase on speculation within the meaning of the statute, and is forbidden. And we are of opinion that the evidence in the case fully warranted the conclusions that Taylor’s purchase was such a one, and that it was not made to appear that his vendee was a bona fide purchaser.
In this state of the evidence, the decree appealed from was proper; and it is affirmed.